Citation Nr: 0524015	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  97-27 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 60 percent for 
cervical strain with osteophytes at C4-7, status post C6 
bilateral foraminotomies.

2.  Entitlement to a separate compensable rating for cervical 
strain with osteophytes at C4-7, status post C6 bilateral 
foraminotomies.

3.  Entitlement to an effective date earlier than July 1, 
1996, for a 60 percent rating for cervical strain with 
osteophytes at C4-7, status post C6 bilateral foraminotomies.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney




ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to May 
1966.  He also had two periods of active duty for training 
(ACDUTRA) from March 5, 1985, to May 24, 1985, and from July 
7, 1985, to July 20, 1985.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1996 RO decision which denied a rating 
higher than 20 percent for cervical strain with osteophytes 
at C4-7, status post C6 bilateral foraminotomies.  An April 
1999 Board decision granted an increased rating of 30 percent 
for the condition.  The veteran then appealed to the U.S. 
Court of Appeals for Veterans Claims (Court).  In a November 
1999 joint motion to the Court, the parties (the veteran and 
the VA Secretary) requested that the Board decision be 
vacated (except for the portion granting an increased 30 
percent rating for the condition) and the case remanded for 
further action.  A November 1999 Court order granted the 
joint motion, and the case was subsequently returned to the 
Board.  In June 2000, the Board remanded the claim to the RO 
for additional evidentiary development.  In an April 2001 
decision, the RO denied a separate compensable rating for the 
condition, and an earlier effective date for the 30 percent 
rating for the condition was also subsequently denied.  The 
veteran also appeals both of these decisions.  In July 2004, 
the RO granted an increased 60 percent rating for the 
condition, effective from July 1, 1996, the date the claim 
for an increased rating was filed.  However, as these 
increases do not represent a total grant of benefits sought 
on appeal, the claim for increase remains before the Board.  
AB v. Brown, 6 Vet. App. 35 (1993).





FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims on appeal has been developed and the appellant has 
received the required notice.

2.  The veteran's cervical strain with osteophytes at C4-7, 
status post C6 bilateral foraminotomies, is manifested by 
limitation of motion but not by unfavorable ankylosis of the 
entire spine or by residuals of vertebral fracture.

3.  Disability resulting from cervical strain with 
osteophytes at C4-7, status post C6 bilateral foraminotomies, 
is adequately compensated by the current 60 percent rating 
and a separate compensable rating for the condition is not 
warranted.

4.  On September 11, 1992, the RO denied a rating higher than 
20 percent for cervical strain with osteophytes at C4-7, 
status post C6 bilateral foraminotomies.  The veteran did not 
appeal this decision.

5.  On July 1, 1996, the RO received a new claim from the 
veteran in which he requested an increased rating for his 
cervical strain with osteophytes at C4-7, status post C6 
bilateral foraminotomies.  Based on later dated evidence, the 
RO awarded an increased 60 percent rating for the condition, 
effective from July 1, 1996.

6.  It is not factually ascertainable that the condition 
increased in severity on a date within the year preceding the 
July 1, 1996 claim for an increased rating.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 60 percent for 
cervical strain with osteophytes at C4-7, status post C6 
bilateral foraminotomies, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 
5293 (effective prior to September 26, 2003); Diagnostic Code 
5293 (effective from September 23, 2002, to September 26, 
2003); Diagnostic Codes 5237, 5243 (effective September 26, 
2003).

2.  A separate compensable rating for cervical strain with 
osteophytes at C4-7, status post C6 bilateral foraminotomies, 
is not warranted.  38 C.F.R. § 4.14; VAOPGCPREC 36-97 (Dec. 
12, 1997), 63 Fed. Reg. 31262 (1998).

3.  The criteria for an effective date earlier than July 1, 
1996, for the award of an increased 60 percent rating for 
cervical strain with osteophytes at C4-7, status post C6 
bilateral foraminotomies, have not been met.  38 U.S.C.A. 
§§ 5110, 7105 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with VCAA notice letters in April 
2001 and January 2004 that informed him of the type of 
information and evidence necessary to substantiate his 
claims.  In addition, by virtue of the rating decisions on 
appeal, the statements of the case (SOCs), and the 
supplemental statements of the case (SSOCs), he was provided 
with specific information as to why these particular claims 
were being denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letters from April 2001 and January 2004 notified 
the veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letters explained that VA would help him 
get such things as medical records, employment records, or 
records from other Federal agencies, but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letters from April 2001 and January 2004 
contained specific requests that the veteran provide 
additional evidence in support of his claims.  He was asked 
to tell VA about any other records that might exist to 
support his claims, and was informed that he should send 
information describing such additional evidence or the 
evidence itself to the RO.  In addition, he was supplied with 
the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of an SOC dated in March 2003 and an 
SSOC dated in July 2004.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letters provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See , e.g., 38 C.F.R. 
§ 20.1102 (2004) and Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).
VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claims under 
the VCAA.  VA examinations have been provided which address 
the claims.  Service, VA, and private medical records have 
been associated with the claims file, and there do not appear 
to be any outstanding medical records that are relevant to 
this appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Increased rating

The veteran's cervical strain with osteophytes at C4-7, 
status post C6 bilateral foraminotomies, has been rated 60 
percent since July 1, 1996.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During the rating period at issue, the criteria for 
evaluating back disorders were revised.  Either the old or 
new rating criteria may apply, whichever are more favorable 
to the veteran, although the new rating criteria are only 
applicable since their effective date.  Karnas v. Derwinski, 
1 Vet. App. 308 (1990); VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 
(2000).

Under the old rating criteria, limitation of motion of the 
cervical spine is rated 30 percent when severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5290 (effective prior to September 26, 
2003).  For intervertebral disc syndrome, a 60 percent rating 
is assigned for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002).  Ratings higher than 60 percent under 
the old criteria are available only where it is shown that 
there are residuals of vertebral fracture which include 
spinal cord involvement, render the veteran bedridden, or 
require long leg braces; or where there is complete ankylosis 
of the spine which is at an unfavorable angle with marked 
deformity and involvement of major joints or without other 
joint involvement.  A 100 percent rating is warranted when 
these conditions are present.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286 (effective prior to September 26, 2003). 

The General Rating Formula for Diseases and Injuries of the 
Spine was changed effective September 26, 2003.  The new 
regulations provide the following rating criteria, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: a 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine, 
and a 50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (effective September 26, 2003).

The provisions of Diagnostic Code 5293, which pertained to 
intervertebral disc syndrome, were changed effective 
September 23, 2002, and then that code section was changed to 
Diagnostic Code 5243 as of September 26, 2003.  The new 
regulation directs that intervertebral disc syndrome 
(preoperatively or postoperatively) be rated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
noted above, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 60 percent evaluation for 
a disability with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Notes provide that for purposes of evaluations, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).

The Board notes that the above rating criteria, both old and 
new, provide for a rating higher than the veteran's current 
60 percent rating only where it is shown that there is 
unfavorable ankylosis of the entire spine or where there are 
residuals of vertebral fracture which include spinal cord 
involvement, render the veteran bedridden, or require long 
leg braces.  In these cases a 100 percent rating is to be 
awarded. 

The Board has reviewed all of the considerable evidence of 
record potentially relevant to this claim, which consists of 
VA treatment records from July 1995 to June 2004; private 
medical records dated from 1997 to 2001; the reports of VA 
examinations dated in September 1996, April 1997, March 1998, 
September 2000, August 2001, September 2002, and May 2004; 
and the contentions of the veteran and his representatives 
regarding his claim.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The evidence submitted by the veteran or 
on his behalf is extensive and will not be discussed in 
detail.  The Board will summarize the relevant evidence where 
appropriate and material to the issues  on appeal.

Based on its review of the evidence, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 60 percent for the veteran's cervical strain with 
osteophytes at C4-7, status post C6 bilateral foraminotomies.  
The most recent findings as to the range of motion in his 
spine are found in the May 2004 VA examination report.  This 
report shows that his cervical spine had forward flexion of 
22 out of 45 degrees, extension of 40 out of 45 degrees, 
rotation of 50 out of 80 degrees to the right, rotation of 30 
out of 80 degrees to the left, and side bending of 10 out of 
45 degrees to both the right and left.  These findings are 
the most recent of record, and are therefore considered the 
most probative of the veteran's current condition.  
Francisco, supra.  VA examination reports more distant in 
time from this examination show varying ranges of motion but 
generally show even less limitation of motion than that shown 
on the most recent examination.  

Moreover, none of the examinations of record, or the other 
competent medical evidence of record, indicate that the 
veteran's spine is ankylosed, or that he has residuals of 
vertebral fracture which include spinal cord involvement, 
render him bedridden, or require him to wear long leg braces.  
As such conditions are not shown to be present by the 
competent medical evidence of record and are required for a 
rating higher than 60 percent, the Board finds that an 
increased rating is not warranted for the condition under 
either the old or the new rating criteria.  

Further, the Board notes that consideration has been given to 
the veteran's functional loss due to pain on motion, under 
the provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating 
codes potentially applicable to the veteran's disability.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  The Board finds that the effects of pain 
reasonably shown to be due to the veteran's service-connected 
cervical strain with osteophytes at C4-7, status post C6 
bilateral foraminotomies, are contemplated in the current 60 
percent rating assigned to the condition.  There is no 
indication that pain, due to disability of the spine, has 
caused functional loss greater than that contemplated by the 
60 percent evaluation assigned.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, supra.

The Board further finds that the evidence in this case does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2004) (such 
ratings may be authorized by the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service).

In view of the foregoing, the Board finds that the currently 
assigned 60 percent rating adequately reflects the clinically 
established impairment experienced by the veteran.  As the 
preponderance of the evidence is against the claim for a 
rating higher than 60 percent for cervical strain with 
osteophytes at C4-7, status post C6 bilateral foraminotomies, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

III.  Separate compensable rating

The November 1999 joint motion to the Court directed that the 
Board should  consider the possibility of an additional 
separate rating for the veteran's cervical strain with 
osteophytes at C4-7, status post C6 bilateral foraminotomies.  
This was based on medical evidence showing the presence of 
degenerative disc disease, and it was suggested that separate 
ratings for degenerative disc disease and limitation of 
motion might be appropriate.  

However, upon consideration of such, the Board finds that 
separate ratings are not warranted.  In VAOPGCPREC 36-97 
(Dec. 12, 1997) the General Counsel held that Diagnostic Code 
5293 (intervertebral disc syndrome) involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Because Diagnostic Code 5293 involves limitation 
of range of motion, it was indicated that a veteran could not 
be rated under Diagnostic Code 5293 for intervertebral disc 
syndrome based upon limitation of motion and also be rated 
under other diagnostic codes applicable to limitation of 
motion of the cervical, lumbar, and dorsal spines (Diagnostic 
Codes 5290 through 5292), because to do so would constitute 
evaluation of an identical manifestation of the same 
disability under two different diagnoses.  Such 
"pyramiding" of the same disability under different 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14.
Thus, the Board finds that a separate compensable rating for 
cervical strain with osteophytes at C4-7, status post C6 
bilateral foraminotomies, is not warranted.    

IV.  Earlier effective date

The veteran asserts that the 60 percent rating for cervical 
strain with osteophytes at C4-7, status post C6 bilateral 
foraminotomies, should be made effective from some date 
earlier than July 1, 1996.

Service connection for cervical strain with osteophytes at 
C4-7, status post C6 bilateral foraminotomies, has been 
effective from May 1985.  Different percentage ratings have 
been assigned for the condition since then.  The Board notes 
that the percentage rating for a service-connected disability 
may be increased or decreased over the years, depending on 
the current level of severity as compared to the rating 
schedule criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The veteran's disability was rated as 30 percent disabling 
from May 25, 1985, to March 4, 1991, when a temporary total 
rating was assigned.  The temporary total rating remained in 
effect until June 1, 1991, when the prior 30 percent rating 
was restored.  Since July 1, 1996, the veteran has been in 
receipt of the current 60 percent rating.  A September 1992 
RO decision denied a claim for an increased rating for the 
condition, and since the veteran did not timely appeal that 
decision, it became final.  38 U.S.C.A. § 7105.  Thus the 
effective date for any later increased rating for the 
condition must be determined in relation to the date of a 
later claim for an increased rating.

The law provides that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if the application is received within one year 
from such date; otherwise, the effective date will be the 
date of VA receipt of the claim for increase, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. 
App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

After the above mentioned September 1992 final RO decision, 
it was not until July 1, 1996, that the RO received the 
veteran's next claim for an increased rating for cervical 
strain with osteophytes at C4-7, status post C6 bilateral 
foraminotomies.  Later dated medical records, including VA 
and private outpatient treatment records and VA examinations 
in May 2004 and September 2002, showed the disability had 
worsened.  Consequently, the RO increased the rating for the 
disability to 60 percent, effective from the July 1, 1996, 
date the claim was received.

The Board finds that the medical records from the year before 
the July 1, 1996, claim do not show worsening of the 
disability.  In fact, the veteran does not assert that this 
disability increased in severity on a particular date within 
the year preceding the July 1, 1996, claim for an increased 
rating.  The evidence within one year prior to the veteran's 
claim for increase on July 1, 1996, does not show that the 
veteran met the criteria for a 60 percent rating for his 
cervical spine disability prior to that date because the 
evidence does not show pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc, with little 
intermittent relief.

A July 1995 VA medical report notes complaints of chronic 
neck pain.  Neurological examination was 5/5 bilaterally in 
the upper extremities.  An August 1995 VA medical report 
contains a finding of cervicalgia and notes complaints of 
neck pain.  A September 1995 VA medical report shows 
complaints of burning, stabbing pain throughout the posterior 
neck and right trapezius region.  The veteran had reinjured 
his neck the previous week.  Range of motion was limited, but 
sensory examination was grossly intact and strength was 5/5 
throughout.  Deep tendon reflexes were 2+ bilaterally.  An 
October 1995 VA medical report contains a notation of 
cervical disc disease with radiculopathy.  There are also 
records relating to the diagnosis and treatment of carpal 
tunnel syndrome.  A November 1995 VA medical report notes a 
possible cervical radiculopathy.  A February 1996 VA medical 
report notes complaints of constant back pain and restricted 
movement in the cervical spine.  An electromyelogram contains 
a conclusion of a right C6 radiculopathy.  A February 1996 
radiographic report of the veteran's cervical spine taken due 
to complaints of cervicobrachial pain in December 1995 is 
present.  

The Board finds that the evidence within one year prior to 
the veteran's July 1, 1996, date of claim for increase does 
not demonstrate that he met the criteria for a 60 percent 
rating.  The evidence does not show pronounced intervertebral 
disc syndrome or that the veteran's condition was of such 
severity that there was little intermittent relief.  
Therefore, as an increase in disability was not factually 
ascertainable prior to the July 1, 1996, date of claim, the 
effective date for the increase cannot be prior to the date 
of claim.

Given these circumstances, the rating for cervical strain 
with osteophytes at C4-7, status post C6 bilateral 
foraminotomies, may not be increased to 60 percent from a 
date before July 1, 1996, when the RO received the claim for 
an increased rating.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
Payment at the higher rate, reflecting the award of an 
increased rating, was properly made effective from July 1, 
1996, being the first day of the month which follows the 
effective date of the award.  38 U.S.C.A. § 5111; 38 C.F.R. 
§ 3.31.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an effective date earlier 
than July 1, 1996, for the award of an increased 60 percent 
rating for cervical strain with osteophytes at C4-7, status 
post C6 bilateral foraminotomies.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply and the claim is denied.




ORDER

A rating higher than 60 percent for cervical strain with 
osteophytes at C4-7, status post C6 bilateral foraminotomies, 
is denied.

A separate compensable rating for cervical strain with 
osteophytes at C4-7, status post C6 bilateral foraminotomies, 
is denied.

An effective date earlier than July 1, 1996, for the award of 
an increased 60 percent rating for cervical strain with 
osteophytes at C4-7, status post C6 bilateral foraminotomies, 
is denied.



	                        
____________________________________________
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


